Opinion issued March 8, 2018




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-17-00033-CV
                          ———————————
       ANAMBRA STATE COMMUNITY IN HOUSTON, Appellant
                                      V.
         ANAMBRA STATE COMMUNITY, HOUSTON, Appellee


                  On Appeal from the 295th District Court
                           Harris County, Texas
                     Trial Court Case No. 2010-76740


                        MEMORANDUM OPINION

      This is an appeal from a final judgment after a bench trial. Appellee

Anambra State Community, Houston was awarded $9,150 in actual damages based

on findings of fraud and conversion. This appeal has been pursued by the

defendant at trial, Anambra State Community in Houston. We affirm.
      Appellant purports to raise two issues. The first issue questions “Whether

Appellee/Plaintiff provided evidence to prove that defendant committed fraud and

conversion.” Reading this liberally as a challenge to the sufficiency of the

evidence, it fails. The judgment identifies fraud and conversion as separate grounds

to support the award of $9,150 in actual damages. The evidentiary challenge to the

conversion claim is inadequate to preserve an appellate challenge. Without

identifying any particular element that is unsupported by evidence, the brief

nakedly asserts: “Appellee herein has not presented any evidence that will allow

for recovering on its conversion claim.” We hold that appellant has waived his

challenge to the sufficiency of the evidence to support the conversion claim. TEX.

R. APP. P. 38.1(i). Because the conversion claim supports all the relief granted in

the judgment, we need not separately address the fraud claim (which features

similar briefing deficiencies). TEX. R. APP. P. 47.1.

      Appellant’s remaining issue asks: “Whether the membership of [Anambra

State Community] ‘IN’ Houston followed its constitution in ousting Christian

Ulasi and incorporating the association as indicated in its constitution.” Appellant

presents no argument to explain how answering this question leads to any relief

from the judgment. Moreover, the brief fails to identify evidence in the trial record

sufficient to support its assertion that Ulasi was removed from office.




                                          2
      The judgment is AFFIRMED.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Massengale and Brown.




                                       3